
	
		II
		111th CONGRESS
		1st Session
		S. 2013
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mrs. Lincoln introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  crotonaldehyde.
	
	
		1.Crotonaldehyde
			(a)In
			 generalHeading 9902.10.44 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 crotonaldehyde) is amended by striking the date in the effective period column
			 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
